In an action to recover damages for breach of a contract for the sale of real property, the defendant appeals from an order of the Supreme Court, Nassau County (Molloy, J.), dated July 16, 1990, which granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The defendant claims there are factual issues, necessitating a trial, relating to her inability to secure a mortgage. She failed, however, to make an evidentiary showing in support of this assertion. Accordingly, the Supreme Court properly granted summary judgment in the plaintiff’s favor (see, Zuckerman v City of New York, 49 NY2d 557; Kypreos v Spiridellis, 124 AD2d 786; cf., Gonzalez v Lebron, 126 AD2d 700). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.